Citation Nr: 0631837	
Decision Date: 10/13/06    Archive Date: 10/16/06

DOCKET NO.  04-41 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service in the U.S. Navy from May 
1967 to February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection for PTSD.

In May 2006, the veteran testified before the undersigned 
Veterans Law Judge at a videoconference hearing.  A 
transcript is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the veteran.


REMAND

In order for service connection to be awarded for PTSD, 
three elements must be present: (1) a current medical 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); 
(2) medical evidence of a causal nexus between current 
symptomatology and a claimed in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f) (2006); 
Cohen v. Brown, 10 Vet. App. 128 (1997).  

The veteran contends that he experienced several traumatic 
events during his service in the Vietnam era.  Although the 
veteran admits he was never deployed to Vietnam or engaged 
in combat, he essentially argues that he developed PTSD 
while completing his duties as a Hospital Corpsman and Field 
Medical Technician, which required him to treat veterans who 
had served in Vietnam.  Specifically, the veteran has 
reported that he observed wounds which servicemembers had 
incurred in Vietnam, heard numerous stories about Vietnam, 
and experienced fear while waiting to hear whether he would 
be deployed to Vietnam.

In February 2002, the veteran was afforded a VA examination 
in order to determine whether there is a relationship 
between his current symptoms and his reported stressors.  
After reviewing the claims file, documenting the veteran's 
claimed in-service stressors, and examining the veteran, the 
VA physician diagnosed the veteran with generalized anxiety 
disorder with depressive traits.  The VA examiner stated the 
veteran did not meet the diagnostic criteria for PTSD 
specified in the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed., 1994) (DSM-IV) because, based upon the 
in-service stressors he reported at the time, he had never 
been exposed to a traumatic event in which he experienced, 
personally witnessed, or was personally confronted with 
events involving actual or threatened death, serious injury, 
or a serious threat to the physical integrity of himself.  

At the May 2006 videoconference hearing, the veteran 
testified that he was, in fact, exposed to actual or 
threatened death during his training, at the Camp Lejeune 
Marine base in North Carolina, to be a Navy Hospital 
Corpsman.  He testified that, in May or June 1968 while at 
Camp Lejeune, they were simulating combat conditions on an 
obstacle course with machine guns automatically firing over 
their heads.  He testified that one of the machine guns 
vibrated loose from its hold-down bracket and began randomly 
spraying the field as the trainees were going through.  He 
stated that three people were shot, including a person right 
in front of him.  Based upon the foregoing, the Board 
concludes that the veteran has reported one potentially 
verifiable stressor.  Review of the record shows that there 
has not an attempt to verify the veteran's claimed stressor; 
therefore, a remand is necessary to verify his claimed 
stressor.  

In reference to the veteran's medical diagnosis of PTSD, the 
Board notes that 38 C.F.R. § 4.125(a), refers to DMS-IV as 
the source of criteria for the diagnosis of claimed 
psychiatric disorders.  DSM-IV provides that a valid 
diagnosis of PTSD requires that a person has been exposed to 
a traumatic event in which both of the following were 
present: (1) the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of himself or others, and (2) the 
person's response involved intense fear, helplessness, or 
horror.  

In this context, as noted above, the examiner who conducted 
the February 2002 VA examination stated the veteran did not 
meet the DMS-IV diagnostic criteria based upon the stressors 
provided at the time.  Although the Board considers the 
February 2002 VA examination to be competent medical 
evidence, we find that, if the veteran's claimed stressor 
can be verified by the U.S. Army and Joint Services Records 
Research Center (JSRRC), a new medical examination may be 
necessary.  Moreover, the Board notes the veteran has been 
variously diagnosed with PTSD; a depressive disorder, not 
otherwise specified; "rule out" PTSD; and PTSD by history, 
in partial remission.  See private psychosocial assessments 
dated July and October 2001; VA outpatient treatment records 
dated March 2003 and May 2004.  

With regard to the private psychosocial assessments that 
reflect a diagnosis of PTSD, the Board notes the diagnoses 
do not comport with the DSM-IV criteria for PTSD, as they do 
not point to specific events in which the veteran 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury.  Instead, the private physician rendered her 
diagnosis based on the reports of traumatic events that were 
told to the veteran by other individuals.  With regard to 
the VA clinical records which document a diagnosis of PTSD, 
the Board notes they do not contain any reference to a 
specific stressor which the veteran experienced in service 
which is causally related to his currently manifested 
symptoms.  The Board also recognizes that, even if the 
veteran's described in-service stressor is verified, that 
would not necessarily support a diagnosis of PTSD; rather, 
it is the task of a psychiatric examiner to determine the 
correct diagnosis, based upon current symptomatology and 
appropriate testing.

Therefore, the Board concludes that, if the veteran's 
claimed stressor is verified, a new medical examination will 
be needed in order to adequately assess the veteran's 
current mental health disability.  See 38 C.F.R. § 3.326.  
The veteran is hereby advised of the importance of reporting 
to any scheduled VA examination, and of the consequences of 
failing to so report.  See 38 C.F.R. § 3.655.

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims issued a decision in the case of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that enhanced 
VCAA notice may be needed in certain claims for 
compensation.  The Board is confident that the RO will 
effectuate the new requirements of the Court in this matter.

In view of the foregoing, to ensure that VA has met its duty 
to assist the claimant in developing the facts pertinent to 
the claim, and to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.	Attempt to verify the occurrence of the 
claimed stressor, particularly the 
veteran's report of machine gun fire 
and subsequent injury to training 
individuals at Camp Lejeune, North 
Carolina, in May or June 1968, with the 
U.S. Army and Joint Services Records 
Research Center (JSRRC).  The RO should 
provide copies of pertinent parts of 
the veteran's personnel records, if 
available.  JSRRC should be requested 
to conduct a search of all of the 
available and appropriate sources, and 
provide any pertinent information which 
might corroborate the claimed stressor.  
Any information obtained should be 
associated with the claims file.  If 
the search efforts produce negative 
results, the claims file should be so 
documented.

2.	Thereafter, if, and only if, the alleged 
stressor is verified, schedule the 
veteran for an examination by a VA 
psychiatrist knowledgeable in evaluating 
PTSD, to determine whether he has PTSD 
under the criteria in DSM-IV, based upon 
the verified stressor only.  Any and all 
studies deemed necessary by the examiner 
should be completed.  The claims file 
must be made available to the examiner 
for review in conjunction with the 
examination, and the examination report 
should reflect that such review is 
accomplished.  A rationale should be 
provided for any opinion offered.  

a.	The RO must specify, for the 
examiner, the stressor determined 
to be established by the record.  
The examiner should further be 
instructed that only the verified 
stressor may be considered for the 
purpose of determining whether 
that event was sufficient to have 
caused the current psychiatric 
symptoms, and determining whether 
the diagnostic criteria to support 
the diagnosis of PTSD have been 
satisfied by both the in-service 
stressor and the current 
symptomatology.  The diagnosis 
should conform to the psychiatric 
nomenclature and diagnostic 
criteria contained in the American 
Psychiatric Association manual, 
DSM-IV.

b.	The Board is aware that the mere 
presence of in-service stressors 
does not necessarily support a 
post-service diagnosis of PTSD.  
Therefore, the examiner should be 
asked to discuss the degree to 
which currently noted 
symptomatology correlates with the 
veteran's claimed stressor, and 
whether such symptoms are adequate 
to support a diagnosis of PTSD, as 
opposed to a different psychiatric 
disorder.

c.	If the veteran is found to have 
PTSD, the examiner is requested to 
identify the diagnostic criteria, 
including the specific stressor 
supporting the diagnosis, and the 
current manifestations which 
distinguish that diagnosis from 
other psychiatric disorders.  

d.	If the veteran is found to have a 
psychiatric disorder other than 
PTSD, the examiner is requested to 
provide an opinion as to whether 
it is more likely than not (i.e., 
to a degree of probability greater 
than 50 percent), at least as 
likely as not (i.e., a probability 
of 50 percent), or less than 
likely (i.e., a probability of 
less than 50 percent) that any 
currently diagnosed psychiatric 
disorder is causally related the 
veteran's active military service, 
including his service during the 
Vietnam Era.

e.	Note: The term "at least as likely 
as not" does not mean merely 
within the realm of medical 
possibility, but rather that the 
weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as 
medically sound to find in favor 
of causation as it is to find 
against it.  

3.	Thereafter, the issue on appeal should be 
readjudicated with any appropriate notice in 
accordance with Dingess.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action unless otherwise informed.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans'Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).


